Citation Nr: 1804461	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-12 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to February 1, 2010 for the payment of additional compensation for a dependent child based upon school attendance.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1985 to June 1989.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted the Veteran entitlement to payment of additional compensation for dependent child R.H. based upon school attendance, effective February 1, 2010.  Jurisdiction has since transferred to St. Louis, Missouri.  See, e.g., December 2016 Form VA 8.     

The Veteran requested a hearing before the Board.  See April 2014 Form VA 9.  However, in December 2016, the Veteran's representative submitted a statement indicating the Veteran wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDINGS OF FACT

1.  VA granted the Veteran compensation benefits in a March 2010 rating decision that made him eligible for school attendance dependent benefits.  That same month, the Veteran submitted a Declaration of Status of Dependents followed by R.H.'s birth certificate and college transcript.  

2.  R.H. began attending college in the fall semester of September 2009, after he turned eighteen years old in March 2009.

3. In November 2010, the Veteran was notified that he had been granted additional benefits for his dependent children including his son, R.H., effective February 1, 2010.

4.  R.H. started college on September 8, 2009.   


CONCLUSION OF LAW

The criteria for an effective date of September 8, 2009, but no earlier, for the payment of additional compensation for a dependent child based upon school attendance have been met.  38 U.S.C. §§ 1115, 5107 (2012); 38 C.F.R. §§ 3.31, 3.57, 3.102, 3.401, 3.667 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's federal and identified non-federal records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. 
§ 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  School Attendance Dependency Effective Date Claim

A veteran entitled to compensation based on disability evaluated at 30 percent or more may be entitled to additional compensation for dependents.  
38 U.S.C. § 1115(2); 38 C.F.R. § 3.4(b)(2).  Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); 
see also 38 C.F.R. § 3.216. 

VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. 
§ 3.204(a)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C. § 5110(f). 

Generally, compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.367(a)(1).  Further, compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date.  38 C.F.R. 
§ 3.667(a)(2). 

Here, the Veteran's combined evaluation prior to July 17, 2009 was 10 percent.  In a March 2010 rating decision, the RO granted service connection for adjustment disorder with an evaluation of 70 percent effective July 17, 2009 and increased the Veteran's right fifth metatarsophalangeal joint disability to 10 percent effective July 17, 2009.  As such, his combined disability rating exceeded 30 percent from July 17, 2009.  

A few weeks after the March 2010 rating decision granting the Veteran's benefits, he filed a Declaration of Status of Dependents listing R.H. as his biological son along with a birth certificate proving this fact.  See March 2010 Form VA 21-686c.  R.H. was born in March 1991.  See R.H. birth certificate.  As such, he was over the age of eighteen in March 2009.  In his notice of disagreement (NOD), the Veteran attested that R.H. was a student at C.C.C. as early as "Fall of 2009."  See December 2010 NOD.  That same month, he submitted an academic transcript forwarded to him through his son's college email address showing that R.H. attended C.C.C. from the Fall 2009 semester through at least December 7, 2010.  See December 2010 correspondence.  Further, the case file contains a Request for Approval of School Attendance where the Veteran states that R.H. had been a "full time college student since [September] 2009."  See February 2011 Form VA 21-672.  

The Board takes judicial notice that C.C.C.'s Fall 2017 and Fall 2018 semesters began/begin the day after the "Labor Day holiday."  See C.C.C., https://www.colum.edu/academics/academic-calendar.html (last accessed January 11, 2018).  The Board also takes judicial notice that the day after Labor Day in 2009 was Tuesday, September 8, 2009.  As such, given the Veteran's credible statements and documentation, the Board finds the effective date for the Veteran's additional benefit award for R.H. is September 8, 2009, but no earlier.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).                   


ORDER

Entitlement to an effective date of September 8, 2009, but no earlier, for an award of additional compensation for the Veteran's son R.H. is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


